DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17512249, filed 10/27/2021 claims foreign priority to 2020-185520, filed 11/06/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 10/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (US 2005/0024406) in view of Nishiura (US 2012/0212786).
Regarding claim 1, Otsuki discloses image forming apparatus comprising an image former that forms a color image based on color image data on an image recording medium, the image forming apparatus further comprising (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]): 
a discriminator that discriminates to which of a plurality of color categories an expression color of each pixel expressed by the image data belongs (CPU set coloring KCMY of images which includes pixels of the image data, [0246]-[0258]); 
a display that displays a representative color that is a representative of the expression color belonging to each of the plurality of color categories (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282]); 
an operation acceptor that accepts a CPU operation that specifies any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data (displaying coloring KCMY of images colors which includes pixels of the image data to be adjusted by CPU the balance of the colors such as C, M, and Y, [0281]-[0282]); and 
a corrector that corrects the image data in accordance with a content of the CPU operation (correct the color balance of image based on CPU setting adjustments, [0281]-[0282]).
Otsuki does not specifically disclose concept of operation acceptor that accepts a user operation that specifies any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data; and
a corrector that corrects the image data in accordance with a content of the user operation.
However, Nishiura specifically teaches concept of operation acceptor that accepts a user operation that specifies any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data (user inputs color selection specifying a color of the colors and instructing system for a color correction representing a color correction in the image data, [0068]-[0070]); and
a corrector that corrects the image data in accordance with a content of the user operation (system corrects color in the image data based on user inputted color selection specifying a color of the colors, [0068]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of operation acceptor that accepts a user operation that specifies any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data; and a corrector that corrects the image data in accordance with a content of the user operation of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])

Regarding claim 2, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), further comprising: 
an image forming controller that controls the image former to form a list image representing the list of representative colors on the image recording medium (printing apparatus prints a list of plurality of color images printed on the medium, [0089], [0100]), wherein 
the display displays the list of representative colors in a state corresponding to the list image (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282]).

Regarding claim 3, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), wherein 	
Otsuki does not specifically disclose concept of operation acceptor includes a plurality of operators which correspond to the list of representative colors displayed by the display and which can individually accept the user operations.
However, Nishiura specifically teaches concept of operation acceptor includes a plurality of operators which correspond to the list of representative colors displayed by the display and which can individually accept the user operations (user inputs color selection specifying a color of the colors from the list of colors displayed and instructing system for a color correction representing a color correction in the image data, [0068]-[0074]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of operation acceptor includes a plurality of operators which correspond to the list of representative colors displayed by the display and which can individually accept the user operations of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])

Regarding claim 4, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), wherein 
the display has a display surface on which the list of representative colors is displayed (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282]); and 
Otsuki does not specifically disclose concept of operation acceptor has a touch panel which is provided so as to overlap the display surface and which constitutes the plurality of operators.
However, Nishiura specifically teaches concept of operation acceptor has a touch panel which is provided so as to overlap the display surface and which constitutes the plurality of operators (user inputs color selection specifying a color of the colors from the list of colors displayed on touch panel on top of the display surface for selection and instructing system for a color correction representing a color correction in the image data, [0068]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of operation acceptor has a touch panel which is provided so as to overlap the display surface and which constitutes the plurality of operators of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])

Regarding claim 5, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), wherein 
the display also displays a color preview image based on the image data (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282])
Otsuki does not specifically disclose concept of when the user operation instructing an arbitrary spot in the preview image is accepted by the operation acceptor, displays the representative color corresponding to the spot.
However, Nishiura specifically teaches concept of when the user operation instructing an arbitrary spot in the preview image is accepted by the operation acceptor, displays the representative color corresponding to the spot (when user selects in the preview image, displays the representative color corresponding image, [0068]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of when the user operation instructing an arbitrary spot in the preview image is accepted by the operation acceptor, displays the representative color corresponding to the spot of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])

Regarding claim 6, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), further comprising a transmitter that transmits current status information including a discrimination result by the discriminator and a content of the user operation to an external analysis device, when correction by the corrector in accordance with the content of the user operation is not feasible (CPU set coloring KCMY of images which includes pixels of the image data, [0246]-[0258]).

Regarding claim 7, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), further comprising: 
an inquirer that inquires a user whether or not to transmit the current status information to the analysis device, when correction by the corrector in accordance with the user operation is not feasible (status check checking boxes of user is transmitted, when user has not check boxes, [0120]-[0121]); and 
a response acceptor that accepts a response by the user to the inquiry by the inquirer (user adjust print property base on the status check of check boxes, [0120]-[0121]), wherein 
the transmitter transmits the current status information to the analysis device, when the response instructing transmission of the current status information to the analysis device is accepted by the response acceptor (status check checking boxes of user is transmitted, when user has not check boxes, user checks boxes, [0120]-[0121]).

Regarding claim 8, Otsuki discloses image forming apparatus (printing apparatus prints color image on a sheet of paper further comprising, [0246]-[0258]), wherein the apparatus is a multifunction machine (printing apparatus is a scanner and a printer, [0130]-[0133]).

Regarding claim 9, Otsuki discloses non-transitory computer readable recording medium storing a color correction control program in an image forming apparatus including an image former that forms a color image based on color image data on an image recording medium and an operation acceptor that accepts an operation, and causing a computer of the image forming apparatus to execute (non-transitory computer readable recording medium storing a color correction control program in printing apparatus including printer that forms a color image based on color image data on an image recording medium and an operation that accepts an operation, and causing a computer of the printing apparatus to execute, [0246]-[0258]): 
discriminating to which of a plurality of color categories an expression color of each pixel expressed by the image data belongs (CPU set coloring KCMY of images which includes pixels of the image data, [0246]-[0258]); 
displaying a representative color that is a representative of the expression color belonging to each of the plurality of color categories (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282]); and 
when the CPU operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor (displaying coloring KCMY of images colors which includes pixels of the image data to be adjusted by CPU the balance of the colors such as C, M, and Y, [0281]-[0282]), correcting the image data in accordance with a content of the CPU operation (correct the color balance of image based on CPU setting adjustments, [0281]-[0282]).
Otsuki does not specifically disclose concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation.
However, Nishiura specifically teaches concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation (when user inputs color selection specifying a color of the colors and instructing system CPU for a color correction representing a color correction in the image data, system CPU corrects color in the image data based on user inputted color selection specifying a color of the colors for system CPU to correct, [0068]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])

Regarding claim 10, Otsuki discloses color correction control method in an image forming apparatus including an image former that forms a color image based on color image data on an image recording medium and an operation acceptor that accepts an operation, comprising (color correction control method in an printing apparatus including printer that forms a color image based on color image data on an image recording medium and an operation that accepts an operation, comprising): 
discriminating to which of a plurality of color categories an expression color of each pixel expressed by the image data belongs (CPU set coloring KCMY of images which includes pixels of the image data, [0246]-[0258]); 
displaying a representative color that is a representative of the expression color belonging to each of the plurality of categories (displaying coloring KCMY of images colors which includes pixels of the image data to adjust the balance of the colors such as C, M, and Y, [0281]-[0282]); and 
when the operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor (displaying coloring KCMY of images colors which includes pixels of the image data to be adjusted by CPU the balance of the colors such as C, M, and Y, [0281]-[0282]), correcting the image data in accordance with a content of the operation (when displaying coloring KCMY of images colors which includes pixels of the image data to be adjusted by CPU the balance of the colors such as C, M, and Y, system corrects the color balance of image based on CPU setting adjustments, [0281]-[0282]),.
Otsuki does not specifically disclose concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation.
However, Nishiura specifically teaches concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation (when user inputs color selection specifying a color of the colors and instructing system CPU for a color correction representing a color correction in the image data, system CPU corrects color in the image data based on user inputted color selection specifying a color of the colors for system CPU to correct, [0068]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Otsuki with concept of when the user operation specifying any one of the representative colors and instructing correction of a corresponding component corresponding to the representative color in the image data is accepted by the operation acceptor, correcting the image data in accordance with a content of the user operation of Nishiura.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of performing color correction on image data, (Nishiura, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677